DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9,15,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, in line 11, the applicant recites “wherein the first ring and the second ring have the same expansion properties as the object”.  However, the object is not positively recited.  Therefore, it is unclear if the applicant is claiming the wearable sleeve in combination with the object or that the object is part of an intended used of the wearable sleeve.  
Referring to claim 3, the applicant further recites “the sensor is an antenna”.   However, the sensor is not positively recited.  Therefore, it is unclear if the applicant is claiming the wearable sleeve in combination with the sensor or that the sensor is part of an intended used of the wearable sleeve.  
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names is used to identify/describe fluoroelastomer (Viton) and Polyparaphenylene terephthalamide ( Kevlar), accordingly, the identification/description is indefinite.
The remaining claims depend from an indefinite claims and likewise are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Blanz 9121966.

Referring to claim 3, Blanz discloses the sensor is an antenna (see fig. 1, at 22). 

Claim(s) 1, 3,4,18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Griffin 5767674.
Referring to claim 1, Griffin discloses (see fig. 3) an apparatus comprising: a wearable sleeve (86) to protect a sensor coupled to an object, the wearable sleeve having: an axial axis; a longitudinal axis substantially perpendicular to the axial axis; a first wearable sleeve end; and a second wearable sleeve end opposite the first wearable sleeve end; a first ring (81) coupled to the first wearable sleeve end; and a second ring ( 82) coupled to the second wearable sleeve end; wherein the first ring and the second ring have the same expansion properties as the object ( as the applicant has not positively recited the object, the object is not given patentable weight).
Referring to claim 3, Griffin discloses the sensor is an antenna (see fig. 2, at 56). 

Referring to claims 4 and 18, Griffin discloses the wearable sleeve comprises: a first material layer (80); and a second material layer (84) overlaid on the first material layer; wherein the first material layer is made from a first material that is different from a second material used to make the second material layer ( see col. 3, lines 30-40).

Claim(s) 1 and  8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Parrott 20050155770.
Referring to claim 1, Parrott discloses (see fig. 3) an apparatus comprising: a wearable sleeve (300) to protect a sensor coupled to an object, the wearable sleeve having: an axial axis; a longitudinal axis substantially perpendicular to the axial axis; a first wearable sleeve end; and a second wearable sleeve end opposite the first wearable sleeve end; a first ring (112) coupled to the first wearable sleeve end; and a second ring ( 230a) coupled to the second wearable sleeve end; wherein the first ring and the second ring have the same expansion properties as the object ( as the applicant has not positively recited the object, the object is not given patentable weight).
Referring to claim 8, the first ring (112) and the second ring (230a) have a plurality of azimuthally spaced locking notches (at 116 and 232).
Referring to claim 9, the first wearable sleeve end and the second wearable sleeve end have a plurality of azimuthally-spaced locking tabs (310 and 320).


Claim(s) 1,10 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Davila et al. 20130160993.

    PNG
    media_image1.png
    863
    412
    media_image1.png
    Greyscale
 Examiner Annotated Figure 5
Referring to claim 1, Davila discloses (see fig. 2) an apparatus comprising: a wearable sleeve (50) to protect a sensor coupled to an object, the wearable sleeve having: an axial axis; a longitudinal axis substantially perpendicular to the axial axis; a first wearable sleeve end; and a second wearable sleeve end opposite the first wearable sleeve end; a first ring (60) coupled to the first wearable sleeve end; and a second ring ( second ring 60) coupled to the second wearable sleeve end; wherein the 
Referring to claims 10 and 13 , Davila discloses an apparatus comprising: a wearable sleeve (50) to protect a sensor coupled to an object, the wearable sleeve having: an axial axis; a longitudinal axis substantially perpendicular to the axial axis; a first interference end ( at 54); and a second interference end ( at 56) opposite the first interference end; a first ring ( wedge ring 60) coupled to the first interference end of the wearable sleeve, the first ring having: a first surface ( the end surface at A in Examiner Annotated Figure 5 is substantially parallel to an axial axis that is perpendicular to a longitudinal axis of the sleeve) substantially parallel to the axial axis; and a first interference surface ( the top surface of thread 66) having a first interference surface angle with respect to the axial axis; a second ring (60) coupled to the second interference end of the wearable sleeve, the second ring having: a second surface (he end surface at A in Examiner Annotated Figure 5 is substantially parallel to an axial axis that is perpendicular to a longitudinal axis of the sleeve) substantially parallel to the axial axis; and a second interference surface ( the top surface of thread 66 on second ring) having a second interference surface angle with respect to the axial axis where the first interference angle equals the second interference angle (the angle between the top surface of the threads 66 and an axial angle for both rings in the same).

Claim(s) 10 and 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lamb 1854339.

Referring to claim 14, Lamb discloses the wearable sleeve comprises:  20a first material layer (36); and a second material layer (35) overlaid on the first material layer; wherein the first material layer is made from a first material that is different from a second material used to make the second material layer ( see page 2, col. 1, lines 38-48).

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mirsky et al. 2943009.
Referring to claim 18, Mirsky discloses an apparatus comprising: a wearable sleeve (24) to protect a sensor coupled to an object, the wearable sleeve having:  5a first wearable sleeve end ( at top); a second wearable sleeve end ( at bottom) opposite the first wearable sleeve end; and a plurality of material layers having: a first material layer (18); and a second material layer (25) overlaid on the first material layer;  10wherein the first material layer is made from a first material that is different from a second material used to make the second material layer.
Referring to claim 20, Mirsky discloses the first wearable sleeve end has a plurality of azimuthally-spaced locking segments (tabs between slots 30).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin 5767674 in view of Xu et al. 20070227746 and Watson 20180163504.
.

 
Claim 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davila 20130160993 in view of Buytaert 20030150611.
Referring to claims 7 and 11, Davila discloses the first ring having: a first surface ( the end surface at A in Examiner Annotated Figure 5 is substantially parallel to an axial axis that is perpendicular to a longitudinal axis of the sleeve) substantially parallel to the axial axis; and a first interference surface ( the top surface of thread 66) having a first interference surface angle with respect to the axial axis; and the second ring .

Allowable Subject Matter
Claims16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/Primary Examiner, Art Unit 3672